The act of 1810 places bonds given upon the obtaining of injunctions, as to the remedy of enforcing them, upon the same footing with bonds in cases of appeal from the county to the Superior Courts. Upon appeal bonds, the Legislature has declared there shall and may be judgment upon motion; and has also given to them the quality of a record, by declaring that they shall be made part thereof. The (617) effect thence resulting is that, being part of a record, a scire facias will lie to enforce them. The remedy upon these bonds, being declared the same as those referred to, it follows that a scire facias will lie; and, consequently, that
The demurrer must be overruled.
The rest of the Court concurred.
NOTE. — See S. c., post, 688 and 6 N.C. 328. An action may also be maintained upon such bonds, Casey v. Giles, 18 N.C. 1. *Page 445